 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, professional and technical employees,and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act.6.TheCharging Party, International Molders and Allied WorkersUnion, AFL-CIO, has been at all times sinceJuly 24,1963, and now is, the exclusive repre-sentative of the employees in the aforesaid unit within the meaning of Section 9(a)of the Act.7.Respondent refused to bargain collectively with the representatives of his em-ployees and accordingly engaged in an unfair labor practice within the meaning ofSection 8(a)(5) ofthe Act afterreceipt of ChargingParty'sletter datedJuly 24,1963.This refusal to bargain in good faith has continued thereafter.The lack ofgood-faith doubt as to the majority status of the ChargingPartyis established firstby not contesting majority status after receipt of the letter on July25, or at the con-frontationon July29, and second by engaging in conduct in violation of Section8 (a) (1) and(3) of the Act,as set out above.8.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]Winston Rose and Mary Louise Rose,a partnership d/b/a IdealDonut ShopandLocal 215, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.CaseNo. 25-CA-1764.August 7, 1964DECISION AND ORDEROn January 24, 1964, Trial Examiner George A. Downing issuedhis Decision in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain -unfair laborpractices within the meaning of the Act, and recommending that theycease anddesist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel and the Respondents filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record1We find, in agreement with the Trial Examiner,that the conviction of Hall for seconddegree burglary does not alone impeach his testimonyA felony conviction may be intro-duced in an effort to impeach the testimony of a witness(Crown Corrugated Container,Inc.,123 NLRB 318;N.L.R.B. v Baldwin Locomotive Works,128 F. 2d 39(CA. 3) ;United States v. Montgomery,126 F.2d 151(CA. 3)), but the testimony of such a wit-ness may still be credited.In agreeing with the Trial Examiner's credibility resolution,we note, as did the Trial Examiner,that the testimony of Hall was well corroborated in.significant respects and by the circumstances generally.148 NLRB No. 25. IDEALDONUT SHOP237in this case, ,and hereby adopts the findings, 2 conclusions, and recom-mendations of the Trial Examiner, except as modified herein.The Trial Examiner found that on August 7, 1963, Respondentsmade David Hall a full and unconditional offer of reinstatement whichHall freely and voluntarily rejected, and that Hall accepted full pay-ment of all backpay which was due him up to that time. Accordingly,the Trial Examiner did not recommend that Hall be offered uncon-ditional reinstatement and be paid backpay to the date of such offer.We find merit in the General Counsel's exceptions to this disposition.The letter which Respondents' counsel, Donovan, wrote to Hall onAugust 5, 1963, after being informed of the charge which had beenfiled and the probability that a complaint would issue, was an invita-tion to negotiate rather than an affirmative offer of reinstatement.Thus, in the letter to Hall, Donovan stated, "With reference to theNLRB charge on file against the above company, will you please con-tact the writer, and I will discuss this matter with you, and the pos-sibility of reemployment."Subsequently, only after he had learnedfrom Hall what Hall's expectations were concerning reinstatementand backpay did Donovan make an offer to Hall. It was a proposalof reinstatement without backpay.Thereafter, Donovan readily con-sented to present to Respondents an alternative proposal of backpaywithout reinstatement and did so by calling Respondent Winston Roseon the telephone.On this alternative proposal negotiation was enteredinto by Donovan, Hall, and Respondents and resulted in the com-promise we are asked to approve as barring further relief.Manifestly,Hall's decision to reject reinstatement and accept, instead, the pay-ment of backpay was the result of discussion and bargaining betweenhim and the Respendents : in effect, a settlement agreement.'However,reinstatement and backpay are remedies which the Board provides inthe public interest to enforce a public right.No private right to suchrelief attaches to a discriminatee which he can bargain away or com-promise, as Hall did here. If a settlement of charges was desired by2We agree with the Trial Examiner that the wage increase of May 17 was given to com-ply with requirements of the Fair Labor Standards Act, and that the Respondents in-formed employees of the reason for the raise In doing so we have concluded that the dateof the "tavern incident," from which apparently flowed Respondent Winston Rose's in-quiry on his company's status under the Fair Labor Standards Act, was incorrectly foundto have occurred on May 17. Record evidence leads us to believe the "tavern incident"actually took place prior to May 17 and after May 9. However, as the General Counselconcedes in his brief to the Board that the raise was given to comply with the FLSA, theactual fixing of the date on which Respondent Winston Rose first learned of the deficiencyis not materialS That this was viewed as a negotiation intended to reach a settlement agreement is fur-ther established by the record.Thus, Hall testified that when he came to Donovan's officein response to Donovan's letter, Donovan asked "what I wanted in the way of settlement,and we.talked it over"We also note, in this regard, that the Respondents' brief refers tothe "record of negotiations with Hall" and the efforts of the Employer "to settle the casewithout litigation."i' 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents, negotiations for that purpose should have been withthe Regional Director, in accordance with well-established procedures.We cannot sanction this bypassing of the Board's processes. In viewthereof, and having found that Hall was discriminatorily dischargedin violation of the Act, we shall order that the Respondents immedi-ately offer Hall reinstatement to his former position or a substantiallyequivalent one, without prejudice to his seniority or other rights andprivileges.In addition, we shall order full backpay for any loss ofpay he may have suffered because of Respondents' discriminationagainst him, to the date of an offer of reinstatement, less his net earn-ings and less the amount Respondents have already paid him. Theamount of backpay and interest due shall be computed according tothe Board policy set forth in F.W. Woolworth Company,90 NLRI3.289, andIsis PlumbingcCHeating Co.,138 NLRB 716. Payroll andother records in possession of the Respondents are to be made availableto the Board or its agents to assist in such computation.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner with the following additions, andorders that Respondents,Winston Rose and Mary Louise Rose, apartnership d/b/a Ideal Donut Shop, their agents, successors, and:assigns, shall take the action set forth in the Trial Examiner's recom-mendation as modified herein.1.Subparagraphs (a), (b), (c), and (d) of paragraph 2 of theRecommended Order are redesignated as subparagraphs (d), (e),(f), and (g) of paragraph 2 and the following new subparagraphs.(a), (b), and (c) are added:(a)Offer to David Hall immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges.(b)Make whole David Hall for any loss of pay suffered by reasonof the discrimination against him as set forth above in the Board'sDecision.(c)Notify the above-named employee if presently serving in the,Armed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.2.The following paragraph is added to Appendix A after theparagraph beginning "WE WILL make whole Mary Ann Hall.. . 2':WE WILL offer David Hall immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his11Cf.Wia, Corporation,140 NLRB924; N.L.R.B. v. Threads,Inc.,308 F.2d 1 (C.A. 4). IDEAL DONUT SHOP239,seniority or other rights and privileges, and we will make him wholefor any loss of pay suffered by reason of our discrimination againsthim.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 163, 73 Stat. 519), was heard before Trial ExaminerGeorge A. Downing in Evansville, Indiana, on October 7 and 8, 1963, pursuant todue noticeThe complaint, issued on August 23, 1963, by the General Counsel oftheNational Labor Relations Board on a charge dated June 6, 1963, alleged insubstance that Respondents engaged in unfair labor practices proscribed by Sec-tion 8(a)(1) and (3) of the Act by certain specified acts of interference, restraint,and coercion and by discharging Gary Paul Doerner on May 9 and David Hall andMary Ann Hall on May 28, 1963, because of their union membership and activities.,By its answer filed September 3, Respondents denied all unfair labor practices withwhich it was charged. It averred further that Mary Ann Hall quit her job; thatDavid Hall and Doerner were discharged because of misconduct; that Doerner andHall were offered full reinstatement and each refused to accept; and that it has madefull payment to Hall of his backpay.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondents are copartners who are engaged in Evansville, Indiana, in the busi-ness of making and selling donuts and other baked goods.During the year priorto June 11, 1963, they purchased from outside the State of Indiana goods valuedin excess of $50,000 and made sales to customers outside said State in excess of$50,000.They are therefore engaged in commerce within the meaning of Section2(6) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction;the union activities;the issuesRespondents, a husband and wife partnership, employ approximately 30 em-ployees in the operation of their single donut shop in Evansville, from which theysellat both wholesale and retail.Aside from themselves, their supervisors areDonald Shomburg and Robert Lee Burger.Around May 1, 1963, employee Gary Doerner began an organizing campaign andcompiled a list of some 14 employees with whom he had talked concerning the ad-visability of joining a union.Doerner himself signed a membership card for Local215 on May 8, and was discharged the next day. On May 16, employees DavidHall and Mary Ann Hall, his wife, held a union meeting in their home where sev-eral employees signed cards.Both Halls were discharged on May 28.According to testimony given by the General Counsel's witnesses, Winston Roseengaged in various acts of interference, restraint, and coercion on May 10, 12, 14,and 17, consisting of interrogations and threats of discharge and other reprisals con-cerning the employees' union membership and activities, and on May 17 made ageneral wage increase and promised a further increase.Antiunion acts and state-ments were also attributed to Supervisor Shomburg in the presence of Mrs. Rose.Respondents' witnesses testified in refutation of much of the foregoing, and theissues in the case turn almost entirely on the credibility of the opposing witnesses.Also in issue are the validity of offers of reinstatement made to Doerner and toDavid Hall 2 and the validity of a backpay settlement which Respondents made toHall on August 7.1 The General Counsel dismissed at the opening of the hearing an allegation that Re-spondents also discharged Sam Alderson and Jack Aldersonon May 28.2Mary AnnHall gave notice prior to her discharge that she was quitting on May 31. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discharge of Gary Doerner; the tavern incidentDoerner testified that on May 9, Foreman Burger took him from the shop to theoffice where Rose informed him he was letting Doerner go because he could notafford higher wages and because of increases in the cost of sugar, flour, and otherproducts.Doerner protested that he had seniority over some 14 or 15 other people,but Rose replied that Doerner knew more than he wanted to tell and that Doernermight come back in a couple of weeks and Rose would see what he could do.Rose testified that for some time before the discharge Doerner had caused troubleamong the employees in the shop by his argumentative manner and by throwingdough around and that he had warned Doerner he would be discharged unless heceased such misconduct.Doerner persisted, however, and some 2 days before hisdischarge had drawn a knife on employee Paul Pirtle, who had reported the matterto Rose.3At the time of the discharge Rose referred specifically to Doerners' tem-per, to a fight he had had with Larry Krieg, and to his pulling a knife on Pirtle.Burger, called by the General Counsel as a rebuttal witness, testified that Rosetold Doerner he would have to discharge him because Rose had received complaintsconcerning Doerner's sloppiness and his cockiness, and that there was no room forany sloppiness in the shop because it led to loss of profits through damaged ("crip-pled") donuts.Burger testified that nothing was said about any price increase insugar and nothing about Doerner having used a knife.As is seen, Burger's version varied substantially both from Doerner's and fromRose's, though under all three versions Rose assigned cause of one kind or anotherand made no reference to union activities.The latter subject did, however, figureprominently in a subsequent incident, next to be adverted to, which terminated inwhat can best be described as a first-class barroom brawl.On the evening of May 17, Doerner went with one Charles Brendel to a steakhouseor tavern near the shop and there found Rose in a condition which Doerner described(without denial from Respondent's witnesses) as "pretty well intoxicated."The firststage of the incident involved only Rose and Doerner, and the second occurred afterMrs. Rose and Foreman Shomburg arrived.Also present were Charlie Seibert,bartender, and Pete Moseley, the proprietor.Omitting as far as possible the color-ful but unedifying and immaterial details, the testimony may be briefly summarizedas follows:Doerner testified that after some preliminary conversation, Rose brought up thesubject of the Union and asked Doerner why he wanted the shop organized.Doernerreplied that it was for more security.Rose continued that if it was security thatDoerner wanted, he would give Doerner his old job back and higher wages if hewould forget about the Union.Doerner rejected the offer, stating that Rose wasnot going to buy him off, and thereupon Rose began cursing and stated he was goingto whip Doerner.Some time later, after Mrs. Rose and Foreman Shomburg came in, Rose apologizedto Doerner and began talking in a friendly manner again.The subject of the Unioncame up again, however, and Rose stated, among other things, that he could buyoff any person he wanted to, that he would close the place up before he would "gounion," and that he knew who started the Union.When Doerner asked him howhe knew, Rose replied that someone from the union hall had called him and toldhim.Doerner and Mrs. Rose also became involved in a bitter altercation whichinvolved in part shouting, screaming, and purseswinging,and which finally endedoutside the tavern with both the Roses falling to the ground.Brendel's testimony was in general corroborative of Doerner's, though he testifiedhe did not hear all the conversations between Doerner and Rose. Brendel testifiedin part that Rose stated he did not have anything against the Union, but that hecould not"go union"at the time because he would be put out of business, andthat if Doerner would "go along with him" he would take care of Doerner but couldnot do it at that time.Rose also stated he knew who started the Union.Rose testified that Doerner began the tavern conversation by stating he intendedto break Rose and close the Company up and that he had gone to the Wage-Houroffice and had learned that Rose was not complying with that act. Rose denied statingthat Doerner had started the Union, denied informing Doerner that he would takecare of Doerner if Doerner would go along with him, and denied the other state-ments which Doerner attributed to him about giving Doerner his job back if Doernerwould forget the Union.Rose testified that Doerner said nothing about the Unionexcept to say that he had been to the Union, that they had advised him to go to thesPirtle confirmed that testimony. IDEAL DONUT SHOP241Wage-Hour office, and that he had done so.However, Rose's affidavit given to theBoard contained the following version:[Doerner] said he was going to take me to the Labor Board. I asked himhow he knew all this; that is, the Labor Board.He said he had been to theunion and they had told him about the Labor Board.He also said he wasgoing to turn me in to the Wage and Hour Division.That this was the first knowledge I had of the union activities of any of myemployees, when Doerner told me he had been to the union.Foreman Shomburg, who came in between the two stages of the incident, testifiedhe did not hear Rose mention the Union or discuss it with Doerner and that themain thing he recalled was that Doerner told Rose he was going to break himthrough the wage-hour law.Interference, restraint, and coercion; the discharges of David Halland Mary Ann HallDavid Hall and Mary Ann Hall were a young married couple who had been inRespondent's employ only a short time, DavidsinceJanuary 1963, and Mary AnnsinceMarch.They participated with Doerner in discussions of the Union in thefirst week of May and gave him their names to be listed with those who were infavor of the Union.They also helda union meetingin their home on May 16,at which they and other employees signed union authorization cards.David Hall testified that on the afternoon of May 10, Rose held a meeting witha number of employees at the shop during which Rose stated, among other things,that he had heard the rumors about the Union, that he would not have aunion inhis shop under any circumstances, and that if employees were involved in theUnion they would be dismissed immediately.Rose also stated that he was payingas much as he could, did not intend to pay any more, and if the employees weren'tsatisfied with what they were making, they could go elsewhere to work.Rose addedthat before he would let a union come into the shop, he would either close it downor operate at retail only, stopping all wholesale work, and that as he and some ofthe older employees could run that by themselves, a lot of employees would be outof work.Mary Ann's testimony was substantially to the same effect except that she addedthat Rose stated he had fired one employee for being interested in the Union andthat there would be others if they continued to have anything to do with the Union.Brenda Kammerer testified to a somewhat similar occurrence around the samedate.4She was called into the office by the Roses and was told that they could notafford to pay union wages and that if the Union got in they might either have toshut down or to sell only at retail.Mrs. Rose suggested that Kammerer look ' foranother job, because she did not want anyone to be out of a job if the Roses hadto shut down.David Hall testified that on Sunday, May 12 (a workday), Rose called him intothe shop alone, referred to rumors that Hall was talking with employees about theUnion, and stated that he would not stand for that and that Hall would either dis-continue his interest in -the Union or he would be fired, and his wife also.Rosecontinued that he absolutely would not have a union in his shop under any circum-stances; that one employee had been fired for having some association with theUnion; and thatunlessthe union talk was stopped, there would be others to follow.Rose asked Hall who was involved in the union matter, and when Hall replied thatwas none of Rose's business,Rose stated there were others in the shop who wouldtellhim.-Hall testified further that on May 14, Rose called him into the 'office again andtoldHall he would have one more chance to forget about the Union and unlessHall complied, both he and his wife would be fired.Rose also warned Hall thathe was not to be anywhere near a union hall or to, have anything to do with a unionofficial and was not to discuss the Union with the employees.Hall also testified that on May 17, Rose called him in again and told him he wasgetting a 15-cent-an-hour raise due to a raise in the price of donuts and to"outsidepressures," and that if the price of donuts stayed on a satisfactory basis, the em-ployees might get another raise in the fall.Hall denied that Rose referred to theFair Labor Standards Act or to the wage-hour law in connection with those raises.4 Though Kammerer fixed the date as May 17, her other testimony concerning the grant-ing of a raise (a week later), referred to below, indicated that the present incident occurredaround May 10..760-577-65-vol. 148-17 242DECISIONSOF NATIONAL -LABOR RELATIONS BOARDMary Ann- Hall testified to a similar conversation with Rose on May 17, as didBrenda Kammerer, though Kammerer testified that Rose showed her a pamphletrelating to the increases and told her he had not known about it before and wasgiving the increase accordingly.On May 28, the Halls were called into the office, along with Sam Alderson andJack Alderson, and were there informed by Foreman Shomburg in Mrs. Rose'spresence that they were suspended.David Hall testified that Shomburg said theywere suspended until they could prove beyond doubt that they were not for theUnion, and that the only way they could do that was to bring in their union cardsand let him tear them up or else to bring in a sworn statement from the unionofficials that they were not in the Union. Shomburg inquired if Rose was inter-ested in finding out how he discovered they were in the Union and stated that aunion official by the name of Glenn Aud had told him so.Mary Ann's testimonywas to similar effect.The Halls also testified that following the foregoing conversation, an altercationdeveloped between Sam Alderson and Shomburg when Alderson protested thatShomburg should not accept someone else's word that Alderson was in the Unionand that Shomburg' threatened to kick Alderson out of the shop.Hall testifiedfurther that he applied to Rose in the first week of June, asking when he wouldbe put back' to work, and that Rose stated that he was not ever going to put Hallback to work.Turning now to Respondents' evidence Rose denied that he made any of thestatements concerning the Union which the Halls attributed to him and deniedthreatening to close the plant or to fire the Halls because of the Union.Admittingthemeeting with employees on May 10, Rose testified that he warned them to bemore careful and cautious in their work and to hold down the "cripples" becausethe price of sugar and. flour was going up and the cost of donuts was increasingEmployees Paul Pirtle and Jack Alderson testified to substantially similar effect.Rose admitted that he told the employees that if costs continued to increase, hemight not be able to sell at wholesale any longer and might have to sell only at re-tail, in which case some of the employees might have to look-for other jobs.Thatwas also the gist of his statement to Brenda Kammerer, Rose testified, denying thathe made any reference to the Union or to union wages.Admitting the granting of, the wage increase on May 17 and the promise of afurther increase in the fall, Rose explained that following Doerner's references totheWage Hour Division during the tavern incident, he consulted the Evansvilleoffice of that division and learned that his minimum wage rate ($1) was below thatrequired by the Fair Labor Standards Act ($1.15) and that on September 3 a fur-ther raise would be required under that Act (to $1 25).Rose was advised to putthe increase' to $1.15 into effect the following workweek and to inform the em-ployees that he was doing so.- Rose testified that incompliance with that-advicehe informed the employees individually in paying them off on May. 17 that they.would receive an increase under'the provisions of the Wage-Hour law and that hereferred to a pamphlet or record book which had been furnished him and which hehad present at the time.Rose admitted that he may have missed telling one or twoemployees that the increases were due to the Wage-Hour law.Respondent's defense to the discharge of the Halls rested mainly on the testimonyof Rose himself, who made the decision- to terminate them.Rose testified that hehad received complaints from Shomburg for 2 or 3 months that Hall was causingtrouble in the shop by warning other employees to stay away from his wife andthat a day or so before the discharge Allen Krieg had informed him directly of suchan, incident 5Rose testified, however, that he made the decision because sugar andflour prices hadgoneup, because he could not get an increase in donut prices whichhe expected, and because he could not continue making wholesale sales because ofAccordingly, while he was at home on the night ofMay 28,8 he called his wife,on the telephone, telling her that-they would have tocut down on their help; that since Mary Ann Hall was quitting on Friday anywayS Krieg and Gary Denton testified that Hall warned them not to talk to his wife andthreatened to whip them unless they stopped talking to her, and Paul Pirtle testified thatHallmade a similarDuncan, Jr., Martha Duncan, 'Sherle Ann Southwell, Paul -Pirtle, and Jack Alderson)testified to the fact that Hallspent anabnormal amount of time away from his work talk-Ing to his wife.9 Rose testified he wasat homebecause ofa short circuitin hisfurnace.His affidavit tothe Board stated that he was at home "wherewe store some supplies In our garage." IDEAL DONUT SHOP243and since David Hall was giving them a lot of trouble, he wanted to let both ofthem go (intending the action to be a discharge), and would decide later whetheritwould be necessary to lay off anyone else.Rose testified that his wife in turnpassed the instructions on to Shomburg, who actually made the discharges, andthat he (Rose) had nothing to do with it.Curiously, however, it developed upon further examination that Rose himselfarrived at the office within half an hour after he telephoned his wife and whileShomburg still had the Halls and the Aldersons in the office.Rose's affidavit givenduring the Board's investigation recounted his own participation in the incident asfollows:When I came in, Shomburg may already have told them we were letting themgo, but I told them we were letting them go because the other employees didnot like them and they could not get along with the other employees. I toldthem it was a matter of letting them go or possibly losing some other em-ployees.I then left the office, leaving the Aldersons and the Halls withShomburg. I came back into the office some time later, and remarked toShomburg that he had better tell the Aldersons they were not being laid off,because they might have got that idea.Though Rose denied as a witness that he was in the office while the employees werethere with Shomburg and denied that he himself made any statement to the em-ployees, I credit his prior contradictory affidavit, considering it as anadmissionagainst interest by a party to the proceeding.Shomburgtestifiedthat it wasRosewho gave him his instructions; that withoutspecifying the number, Rose directed him to reduce the work force; and thatthough Rose himself selected the Halls, he (Shomburg) took it upon himself toinclude the Aldersons.As for the actual incident, Shomburg denied the testimonyof the Halls concerning his alleged references to theunionactivities of the em-ployees and as to how they could prove they were not in the Union.He testifiedthat he told the employees (in Mrs.Rose's presence)he had been instructed tolay some people off to reduce the work force because of the increase in the priceof ingredients, especiallysugar,that the shop had been forced to raise the priceof donuts, which in turn resultedin a lossof orders, but that when orders pickedup again,as they usually did in the fall, the employees would be called back.DavidHall suggested he was being firedbecause ofunion activities, but Shomburg denieditand informed Hall it was because of his poor work record. Sam Alderson ex-pressed a threat to "get" some personbefore he left the shop, but Shomburg warnedhim notto causeany trouble.Jack Alderson's testimonywas in generalcorroborative of Shomburg's, but headmitted that he left the office before thealtercationbetween Sam Alderson andShomburgand the argument betweenHall and Shomburg.Subsequent events added two curiouspostscriptswhich are of materialassistancein resolvingthe credibilityissues surroundingthedischarges.Though underRose's testimonyand his affidavit,he informedShomburg that the Aldersons shouldnot have beenlaid offand that Shomburg should call them back, Shomburg tookno action to comply with that instructionuntil some2 to 3 days later.Moresignificantly, their recall followed two visits by the Aldersons on May 29 to theUnion's office, where,accordingto the creditedtestimonyof Ruth Wellborn, anofficeemployee, and BusinessAgent Glenn Wilkerson, they sought to procure astatementthat theydid not belongto the Union,explainingthat Rose had informedthem that they couldhave theirjobs back if they procuredsuch a statement.SamAlderson, who actedas spokesman,stated that as he.was going into the service,he did notcare about himself.Wilkersontestified to a similar applicationto him by LarryKrieg on the samedate,and Wellborn testifiedthatPaul Pirtle succeeded in obtaining possession ofhis own cardby a ruse and then refused to return it, statingthathe wanted to with-drawfrom the Union.Pirtleand Rose both admitted that Pirtle later produced his card before Roseand tore it up in front of him.4 Jack Alderson(Respondents'witness) at first denied going to the union hall,but whenurgently pressed,admitted reluctantly that he had gone there, but then professed not torecallwhat he did.His reluctance and evasiveness concerning those visits have con-vinced me that his testimony generally is of no probative weight. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Credibility resolutions; concluding findingsIn resolving the credibility issues between the General Counsel's witnesses andthose of Respondents, it is to be noted that Respondent's actions as put in issueconcerned a course of conduct which began coincidentally with the organizationalactivities among the employees and which included ultimately the dismissal of thethree employees who were leading those activities. It is also to be noted thatthough a number of separate incidents were involved, with different witnesses, thetestimony offered by the General Counsel attributed to Rose a series of similarthreats and statements all directed at ruthless suppression of the organizationalefforts.The circumstances thus afforded a large measure of mutual though indirectcorroboration, aside from the fact that there was direct corroboration as to some ofthe statements and incidents.Conflicts concerning the tavern incident, for example, can be resolved on thebasis of the corroboration of Doerner by Brendel, a nonemployee and apparentlya disinterested witness, on the limited corroboration of Rose furnished by Shomburg'stestimony, and by Respondent's failure to call either the bartender or the proprietor 8despite undenied testimony that the proprietor offered to "back up" Rose if anytrouble arose.But even assuming that any question remained, all doubt would beremoved by the testimony of the Halls and Kammerer concerning Rose's threatsmade on May 10 and his reference then to having discharged one employee becauseof union activities.I therefore credit the testimony of Doerner and Brendel overthat of Rose and Shomburg, and I find that Rose made the statements during thetavern incident which the former attributed to him.As for the remaining incidents, David Hall's testimony received direct corrobora-tion in large part from Mary Ann Hall and indirect corroboration in part fromKammerer.Furthermore, when the discharge incident is considered, the curious,implausible, and inconsistent aspects of Respondent's defenses and the curious after-math of the discharges all tend to support and to confirm the testimony of the Hallsas to the statements which Shomburg made in Mrs. Rose's presence .9The moreobvious oddities and discrepancies include the following:The alleged economic basis which Rose assigned as justification for the dischargesplainly required no such precipitous action as he ordered; and Rose advanced noexplanation why he could not have waited some 30 minutes and "handled the matterhimself, nor why Mrs. Rose could not have handled it, nor why Mrs. Rose permittedShomburg to go beyond Rose's instructions.Furthermore,Rose's reliance oneconomic causes was directly at odds with his testimony that replacements werehired for Doerner and Hall, respectively, on May 17 and June 7.Shomburg insisted it wasRose(notMrs. Rose) who gave him his instructions,and that though they related only to the Halls, he took it upon himself (though inMrs. Rose's presence) to include the Aldersons.But Rose insisted he gave his in-structions to Mrs. Rose and that the action was to be a discharge, not a suspensionas Shomburg claimed.Rose's claim that he had nothing to do with the discharge incident was dis-proved by his prior affidavit which established that Rose reached the office beforethe incident ended and that he himself thereupon took part in it, though without cor-recting Shomburg's misapprehensions as to his instructions in relation to the Alder-sons or as to the nature of the termination which Rose was ordering.Furthermore,the reasons which he then assigned, according to his affidavit, were plainly incon-sistent with those which he assigned during the telephone call to Mrs. Rose.Finally, Shomburg made no attempt to comply with,Rose's directions to informthe Aldersons the layoff did not apply to them until after they sought to procurefrom the Union a statement that they were not union members.For the foregoing reasons I reject the testimony of Rose and Shomburg, andI credit the testimony of the Halls 10 and Kammerer, which, as seen received a sub-8Mrs. Rose's absence was explained by the representation of counsel that she was in8I give no weight to Jack Alderson's partial corroboration of Shomburg in,view of thefact that he was not present during all of the incident and in view of the fact'that I haveelsewhere found Alderson's testimony generally to be without probative weightSee foot-note7— supra.io `Vith a single exception, later noted, concerning the wage increase, on which Kam-merer's testimony substantially corroborated Rose. IDEAL DONUT SHOP245stantialmeasure of confirmation from the anomalous aspects of Respondents' at-tempted refutation.I have thus credited the testimony of David Hall, despite Respondents'claims ofimpeachment because of Hall's admitted conviction at age 17 of second degreeburglary, for which he served 27 months in prison.Controlling Board law is foundinCrown Corrugated Container,Inc.,123 NLRB 318, where the Board thus statedthe rule:That the credibility of a witness under the rules of evidence applicable in thedistrict courts of the United States may be impeached by showing he had beenconvicted of crimes is well established.The Board has long recognized thisrule.InN.L.R.B. v. Baldwin Locomotive Works,128 F. 2d 39,(C.A. 3), thecourt held that counsel may show convictions for felonies or misdemeanorsamounting tocrimen falsiin accordance with a well recognized rule of evidence.CitingUnited States v. Montgomery,126 F. 2d151, (C.A.3).InAmericanLaundry Machinery Company, 45NLRB 355, andAmerican Aircraft Manu-facturing Company,70 NLRB 1132,the Board has applied this rule.I find that Hall's offense was not of the nature involvingcrimen falsiwithin themeaning of the foregoing cases and that his conviction,therefore,does not aloneconstitute impeachment of his testimony.Aside from that,Hall's testimony wascorroborated in significant respects by other witnesses and by the circumstancesgenerally, as found above.Based upon my foregoing credibility resolutions,I conclude and find that byinterrogating employees concerning their union membership and activities anddesires and those of other employees; by threatening employees with dischargebecause of their union membership and activities; by warning employees that theywould close the shop or would discontinue their wholesale business if the Unioncame in;by informing employees that they were keeping the employees' unionactivities under surveillance and were being informed which of them were engagedin or leading such activities;by offering reinstatement to laid-off empioyees if theywould renounce their union sympathies and desires;and by soliciting employees towithdraw from membership in the Union and withdraw their authorization cardspreviously signed, Respondents interfered with, restrained,and coerced their em-ployees in the exercise of rights guaranteed by Section 7 of the Act.The General Counsel did not, however, establish by a preponderance of theevidence the allegation of his complaint that Respondents granted its employees awage increase on May 17 "if they refrain from becoming or remaining members ofthe Union or giving them any assistance or support to it or in order to induce themto do so."What the evidence established was that when Respondents learned thattheirminimum wage rate was less than that required by the Fair Labor StandardAct, they raised their rate to comply with that Act. I credit Rose's testimony (whichreceived substantial corroboration from Brenda Kammerer)that in informing theemployees of the raise,he exhibited to them a pamphlet furnished to him by theWage and Hour Division and told them the raise was being given under the Wage-Hour law and that they would be due a further one under that law on September 3,during the fall.Cf.Southern Transport,Inc.,145 NLRB 615.As the General Counsel concedes that the rates as granted and promised con-formed with those required by the Fair Labor StandardsAct, Iconclude and findfrom Rose's credited testimony that his action was taken to comply with that Actand not for the purpose of inducing the employees to refrain from their organiza-tional activities.Cf.N.L.R.B. v. Exchange Parts Company,375 U.S. 405.Turning now to the allegations of discrimination,the credited testimony showedexplicitly that the discharges were made because of the union activities and with theexpress purpose of inhibiting further participation by the employees.There isthus no need to review further the evidence concerning the alleged causes whichRespondent assigned(though I accept the testimony of Respondents' witnesses con-cerning the acts of misconduct by Doerner and Hall),for the evidence establishedthat Respondents'actions were not in fact motivated by any of said causes. It isnow well established that a justifiable ground for discharge is no defense if it isa pretext and not a moving cause.N.L.R.B. v. Solo Cup Company,237 F. 2d521, 525 (C A.8); Sunshine BiscuitInc. v. N.L.R.B.,274 F. 2d738, 742 (C.A. 7)."The controlling and ultimate fact is,what was the true reasonback ofhis dis-charge."VictorManufacturing and Casket Company v.N.L.R B.,174 F.2d 867,868 (C.A. 7); and seeN.L.R B.v. C. & J. Camp,Inc., et al., Kibler-Camp PhosphiteEnterprise,216 F. 2d113, 115(C.A. 5), enfg. 107NLRB 1068. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere the true reasons were not only readily apparent from the statements madeby Rose and Shomburg, but the anomalies and discrepancies existing in Respondents'defenses to the Hall discharges themselves lent further confirmation.For the giv-ing of implausible, inconsistent, or contradictory explanations of a discharge mayproperly be considered in determining the real motive, and is a circumstance indica-tiveof antiunion motivation.N.L.R.B. v. Condenser Corporation of America,128 F. 2d 67, 75 (C.A.3); N.L.R.B. v. International Furniture Company,199 F.2d 648, 650 (C.A.5); N.L.R.B. v. C. W. Radcliffe, et al., d/bla Homedale Tractor &Equipment Co.,211 F. 2d-309, 314 (C.A. 9), cert. denied 348 U.S. 833.I therefore conclude and find that Respondents discharged Gary Doerner, DavidHall, and Mary Ann Hall to discourage membership in the Union.IV.THE REMEDYHaving found that Respondents engaged in certain unfair labor practices, I shallrecommend that they cease and desist therefrom and that they take certain af-firmative action which is conventionally ordered in such cases, as provided in theRecommended Order below, which I find necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate the policies of the Act.Forreasons which are stated inConsolidated Industries, Inc.,108 NLRB 60, 61, andcases there cited, I shall recommend a broad cease-and-desist order.I shall not, however, recommend that Respondents make the usual offers of rein-statement to Gary Doerner, Mary Ann Hall, and David Hall for the followingreasons:Mary Ann Hall gave notice before her discharge that she was quitting on Fridayof that week, i.e., May 31.Backpay will be due in her case only to the latter date.Gary Doerner admitted that he received on August 10, 1963, through Respondents'counsel, a full and immediate offer of reinstatement to his former position with allof the rights, seniority, and privileges that he had at his termination, and that herejected the offer.Backpay in his case will therefore cease on August 10, 1963.As to David Hall, Respondents offered in evidence Hall's written statement ofAugust 6, his affidavit 'of August 7, and his signed acknowledgment of the correct-ness of the contents of Donovan's letter of August 6, all of which reflected thatHall refused Respondents' offer of full reinstatement to his former job and that heaccepted full settlement ($421.92) of his backpay.Despite Hall's written acknowl-edgments to the contrary, the General Counsel contests the validity of the offer ofreinstatement and of the settlement on the basis of Hall's testimony that the offerof reinstatement was in fact conditionally made, i.e., that Donovan informed Hallhe could either accept backpay without reinstatement or reinstatement without back-pay.Refuting that claim, Respondents offered the testimony of Billy McKinleyand Marian Taylor, legal secretaries in Donovan's office, who testified to the cir-cumstances under which the various documents were dictated (with Hall joiningin and making suggestions and corrections), which Hall signed, and to his free andvoluntary execution of them. Indeed, Donovan was not present at the time Hallsigned his affidavit and accepted the backpay settlement, and there was no indica-tion that Donovan took unfair advantage of Hall.Crediting the testimony ofTaylor and McKinley, I find that Respondents made to Hall on August 7 a fulland unconditional offer of reinstatement, that Hall freely and voluntarily rejectedit,and that Hall accepted on that date full payment of all backpay which wasdue him up to that date (as conceded in the General Counsel's brief).Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondents engaged in unfair laborpractices proscribed by Section 8(a)(1) of the Act.2.By discharging Gary Doerner on May 9, and David Hall and Mary Ann Hallon May 28, Respondents engaged in discrimination to discourage membership inthe Union, thereby engaging in unfair labor practices proscribed by Section 8(a) (3)and (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act. IDEAL DONUT SHOP247RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby recommend that the Respondents,Winston Rose and Mary LouiseRose,a partnership d/b/a Ideal Donut Shop,their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating coercively employeesconcerning their unionmembership,activities, and desiresand concerningthose of other employees.(b) Informing employeesthat theyare keepingthe employees'unionactivitiesundersurveillance and are beinginformed which of them are engaged in suchactivities.(c)Warning and threateningemployeeswith discharge or other reprisals if theycontinue their adherence to the Union and with closing the shop or discontinuingtheirwholesale businessif the Unionshould come in.(d)Offeringreinstatementof laid-off employeeson conditionthat they renouncetheir unionsympathies and desires.(e) Solicitingemployeesto withdraw from membership in the Union and towithdraw their authorization cards previouslysigned.(f)Discouraging membership in Local 215, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, or any other labor organi-zation of their employees, by discharging or failing to reinstate them or in any othermanner discriminating in regard to hire or tenure of employment or any term orcondition of employment.(g) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of their right to self-organization, to form, join, or assistsaid Local 215, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:-(a)Make whole Mary Ann Hall and Gary Doerner for any loss of pay whichthey may have suffered by payment to each of them of a sum of money equal tothatwhich he would normally have earned from the date of the discriminationagainst him as herein found to May 31, in the case of Mary Ann Hall, and toAugust 10, in the case of Gary Doerner, less their respective net earnings duringsaid periods.(Crossett Lumber Company,8 NLRB 440), said backpay to be com-puted on a quarterly basis in the manner established by the Board in F. W.Wool-worth Company,90 NLRB 289, together with interest thereon at the rate of 6 per-cent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under these recommendations.(c)Post in their shop and offices at Evansville, Indiana, copies of the attachednoticemarked "Appendix A." iiCopies of said notice, to be furnished by theRegional Director for Region 25, shall, after being duly signed by Respondents'representative, be posted by Respondents immediately upon receipt thereof andmaintained by them for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondents to insure that said notices are not altered, de-faced, or covered by any other material.In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder." 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for Region 25, in writing,within 20 days fromthe date of the receipt of this Decision,what steps Respondents have taken tocomply herewith.12is In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notifysaid Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify you that:WE WILL NOT interrogate coercively our employees concerning their unionmembership,activities,or desires or concerning those of other employees.WE WILL NOT inform employees that we are keeping their union activitiesunder surveillance or are being informed which of them are engaged in suchactivities.WE WILL NOT warn or threaten our employees with discharge or other re-prisals if they continue their adherence to the Union or with closing the shopor discontinuing our wholesale business if the Union should come in.WE WILL NOT offer reinstatement to laid-off employees on condition thatthey renounce their union sympathies and desires.WE WILL NOT solicit employees to withdraw from membership in the Unionor to withdraw their authorization cards previously signed.WE WILL NOT discourage membership in Local 215,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization of our employees,by discharging or failing to re-instate them, or in any other manner discriminate in regard to hire or tenureof employment or any term or condition of employment.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, to form,join, orassist said Local 215,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,or to engage in other con-certed activities for the purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized by Section8(a)(3) of the Act.WE WILL make whole Mary Ann Hall andGaryDoerner in the mannerprovided in the Trial Examiner'sDecision for any loss of pay which they mayhave suffered as a result of our discrimination against them.All our employees are free to become,remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization.WINSTON ROSE AND MARY LOUISE ROSE, APARTNERSHIPD/B/AIDEALDONUT SHOP,Employers.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 614 ISTACenter, 150West Market Street, Indianapolis,Indiana,Telephone No. Melrose3-8921,if they have any question concerning this notice or compliance with itsprovisions.